           Case 1:21-cv-00503-VSB Document 24 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                           8/16/2021
VIDEO ELEPHANT LTD.,                                      :
                                                          :
                                        Plaintiff,        :
                                                          :                21-cv-503 (VSB)
                      -against-                           :
                                                          :                    ORDER
BLAKE BROADCASTING LLC,                                   :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Today, I held a status conference in this case. In accordance with my comments made

during the conference, the parties are directed to submit a joint letter by August 20, 2021

informing me whether the parties intend to mediate. If the parties intend to mediate, they should

inform me whether they would like to mediate before a magistrate judge or retain a private

mediator. If the parties do not intend to mediate, they should propose their next steps. As I

noted during the conference, at this juncture, it would be proper for Plaintiff to seek a default

judgment. Accordingly, it is hereby:

        ORDERED that the parties submit a joint letter updating me on their next steps by on or

before August 20, 2021.

SO ORDERED.

Dated: August 16, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
